Citation Nr: 1638902	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-49 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include actinic keratosis, including as due to Agent Orange (herbicide) exposure. 

2.  Entitlement to a higher initial disability rating for the service-connected left shoulder disability, in excess of 20 percent from July 31, 2008 to March 24, 2014, and in excess of 30 percent from March 24, 2014.

3.  Entitlement to a higher initial disability rating for the service-connected cervical spine disability, in excess of 10 percent from July 31, 2008 to March 24, 2014, and in excess of 20 percent from March 24, 2014. 

4.  Entitlement to a higher initial disability rating for the service-connected right hip disability, in excess of 10 percent from July 31, 2008 to March 24, 2014, and in excess of 30 percent from March 24, 2014. 




REPRESENTATION

The Veteran is represented by:  Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran; the Veteran's wife and son


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from July 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO in Denver, Colorado, which granted service connection for left shoulder, cervical spine, and right hip disabilities and assigned a 20 percent initial disability rating for the left shoulder, and 10 percent initial disability ratings for both the cervical spine and right hip disabilities, each effective July 31, 2008 (date of claim for service connection).  The December 2008 rating decision also denied service connection for a skin disorder.  

Subsequently, an April 2014 rating decision granted a 30 percent disability rating for the left shoulder, a 20 percent disability for the cervical spine disability, and a 30 percent disability rating for the right hip disability, each effective March 24, 2014 (date of most recent VA examination), creating initial "staged" ratings.  As the Veteran disagreed with the initial ratings assigned following service connection for the left shoulder, cervical spine, and right hip, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability).  As higher initial ratings are available, and the Veteran is presumed to seek the maximum available benefit, the issues have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).    

In May 2016, the Veteran testified at a Board videoconference hearing in Denver, Colorado, before the undersigned Veterans Law Judge in Washington DC.  A transcript of the hearing is of record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Skin Disorder 

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
 § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2015).  Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48   (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 
40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Veteran contends that a skin disorder, to include actinic keratosis (claimed as frequent boils), is due Agent Orange (herbicide) exposure while stationed in Vietnam.  At the May 2016 Board hearing, the Veteran testified to chronic skin problems including boils that began in the 1980s.   

Various service personnel records reflect combat service in the Republic of Vietnam during the Vietnam War.  See January 1969 Service treatment record (reflecting injury during a motor attack in Chu Lai, Vietnam).  Additionally, various VA treatment records reflect diagnosed actinic keratosis.  

The Veteran has not received a VA skin examination to determine the nature and etiology of the currently diagnosed actinic keratosis (or any other skin disorder), to include the question as to whether any skin disorder was directly caused by exposure to herbicides, including Agent Orange, in service.  For these reasons, the Board finds that remand for a VA examination and opinion is warranted.  

Initial Disability Ratings for Left Shoulder, Cervical Spine, and Right Hip 

At the May 2016 Board videoconference hearing before the undersigned, the Veteran testified that left shoulder, cervical spine, and right hip disabilities had worsened in severity.  See May 2016 Board hearing transcript.  The Veteran stated that the service-connected left shoulder, cervical spine, and right hip disabilities impacted the ability to comb the hair, wash the body, shave, and dress.  See May 2016 hearing transcript page 6.  As such, a new examination is needed to help determine the severity of the service-connected left shoulder, service-connected cervical spine, and service-connected right hip disabilities.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has received VA and private treatment for the service-connected disabilities.  On remand the AOJ should attempt to obtain any outstanding VA treatment records concerning the remanded issues that are not already of record.
Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records not already of record pertaining to service-connected left shoulder, cervical spine, and right hip disabilities, as well as treatment of skin disorders. 

2.  Schedule a VA dermatology or skin disorders examination to help determine whether a skin disorder, to include the currently diagnosed actinic keratosis, that is related to service, including as due to Agent Orange (herbicide) exposure.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. 


The examiner should provide the following opinions:   

A) Is it at least as likely as not (a 50 percent or
greater probability) that any currently diagnosed skin disability, including the previously diagnosed actinic keratosis, had its onset during a period of active service?

B)  Is it at least as likely as not (a 50 percent or
greater probability) that any currently diagnosed skin disability, including the previously diagnosed actinic keratosis, was directly caused by exposure to herbicides, including Agent Orange, in service?

      3.  Schedule the appropriate VA examination in order to
assist in determining the current severity of the left shoulder, cervical spine, and right hip disabilities.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.

4.  Then readjudicate the Veteran's appeal.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

